          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 1 of 30



 1   BARBARA A. LAWLESS - Bar # 53195
     EMILY S. McGRATH - Bar # 289624
 2   CAROLE L. OKOLOWICZ - Bar # 320862
     LAWLESS & LAWLESS
 3   354 Pine Street, Fourth Floor
     San Francisco, CA 94104
 4   Telephone: (415) 391-7555
     Facsimile: (415) 391-4228
 5
     Attorneys for Plaintiff
 6   MUMTAZ KUTTY, Ph.D.

 7                                UNITED STATES DISTRICT COURT

 8                             NORTHERN DISTRICT OF CALIFORNIA

 9
                                                          )
10    MUMTAZ KUTTY, Ph.D.,                                )   Docket No.
                                                          )
11                          Plaintiff,                    )   COMPLAINT FOR DAMAGES ARISING
                                                          )   FROM: BREACH OF CONTRACT; BAD
12           vs.                                          )   FAITH BREACH OF CONTRACT;
                                                          )   INTENTIONAL MISREPRESENTATION;
13    SAP AMERICA, INC., JOHN INSLEY, and                 )   NEGLIGENT MISREPRESENTATION;
      DOES ONE through SEVENTY, inclusive,                )   EMPLOYMENT DISCRIMINATION
14                                                        )   BASED ON SEX, NATIONAL ORIGIN,
                            Defendants.                   )   AND ASSOCIATIONAL DISABILITY;
15                                                        )   DISCHARGE IN VIOLATION OF PUBLIC
                                                          )   POLICY; FAILURE TO PREVENT
16                                                        )   DISCRIMINATION; HARASSMENT;
                                                          )   INTENTIONAL INFLICTION OF
17                                                        )   EMOTIONAL DISTRESS; INTENTIONAL
                                                          )   INTERFERENCE WITH CONTRACTUAL
18                                                        )   RELATIONS; INJUNCTIVE RELIEF, FOR
                                                          )   ATTORNEYS’ FEES AND COSTS AND
19                                                        )   FOR PUNITIVE DAMAGES
                                                          )
20                                                        )   JURY TRIAL REQUESTED

21

22                                                   I.

23                                       NATURE OF THE ACTION

24          1.     This action is brought by Plaintiff MUMTAZ KUTTY, Ph.D. (hereafter

25   “KUTTY”), ACCOUNT EXECUTIVE - DIGITAL SUPPLY, employed by SAP AMERICA,

26   INC. (hereafter “Defendant” or “SAP”) for bad faith breach of contract, intentional

27   misrepresentation, discrimination and harassment based on sex, national origin, and associational

28   disability to wit: hostile work environment and wrongful discharge.

                                                   -1-
                                                COMPLAINT
           Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 2 of 30



 1          2.         This action is brought under the Civil Rights Act of 1964, 42 U.S.C. §2000e-16 et
 2   seq. as amended by the Civil Rights Act of 1991, Pub. L. No. 102-166, 105 Stat. 1071 (1991)
 3   (Title VII), and the Declaratory Judgment Act, 28 U.S.C. §2201 et seq. This action is also brought
 4   under California’s Fair Employment and Housing Act (FEHA), Cal. Gov’t Code § 12900 et seq.
 5   Plaintiff seeks back pay, front pay, and compensatory damages, as well as declaratory judgment
 6   and injunction to restrain Defendant employer from committing prohibited personnel practices,
 7   policies, customs and usages, from discriminating against Plaintiff and other employees of SAP
 8   based on sex, national origin and/or association with a disabled person. Plaintiff seeks injunctive
 9   relief requiring Defendant employer to take affirmative and effective steps to remove and
10   otherwise discipline managers who have failed to comply with Title VII and the FEHA.
11                                                       II.
12                                                  PARTIES
13          3.         Plaintiff, Mumtaz Kutty, Ph.D. (“Plaintiff”), a resident of Nevada, is an Indian
14   female with a disabled husband for whom she had caretaking duties during her employment with
15   Defendants, including during 2016 and 2017, was at all times relevant hereto an employee of
16   Defendant SAP AMERICA, INC. Her work was based in the State of California, and the County
17   of Santa Clara.
18          4.         Plaintiff alleges that at all pertinent times mentioned in the complaint, Defendant
19   SAP AMERICA, INC. (“SAP”), was and is a corporation organized and existing under the laws of
20   the State of Delaware and is and was, at all times mentioned herein qualified to do business in
21   California and does business as SAP AMERICA, INC.
22          5.         Plaintiff alleges that at all pertinent times mentioned in the complaint, Defendant
23   JOHN INSLEY was and is a resident of the State of California, and the County of Orange and that
24   Plaintiff is ignorant of the true names of the Defendants sued here under the fictitious names
25   DOES ONE through DOES SEVENTY inclusive. Plaintiff is informed and believes that each of
26   the DOE Defendants was responsible in some manner for the occurrences and injuries alleged in
27   this complaint.
28   ///

                                                       -2-
                                                    COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 3 of 30



 1                                                     III.
 2                                     JURISDICTION AND VENUE
 3           6.      The jurisdiction of the Court is based on Diversity under Title 28, Section 1332 of
 4   the United States Code (28 U.S.C. § 32(a)). The Plaintiff, Mumtaz Kutty, is a resident of Nevada
 5   and SAP is a resident of Delaware where it is incorporated and Pennsylvania where it has its
 6   principal place of business. John Insley is a resident of the State of California. The amount in
 7   controversy exceeds $75,000. The jurisdiction of the Court is also based on the Civil Rights Act
 8   of 1964, 42 U.S.C. §2000e-16 et seq., 28 U.S.C. §§ 1331, 1337, and 1343, which grant district
 9   courts jurisdiction over actions alleging unlawful and discriminatory employment practices and
10   provides for judicial review of cases involving discrimination based on sex, national origin, and
11   associational disability.
12           7.      This Court has supplemental jurisdiction over the related state law claims pursuant
13   to 28 U.S.C § 1367(a) because Plaintiff’s claims under the California Fair Employment and
14   Housing Act (FEHA) form part of the same case or controversy under Article III of the United
15   States Constitution, as are her contract and tort claims. Plaintiff’s state law claims share all
16   common operative facts with her federal law claims, and the parties are identical. Resolving all
17   state and federal claims in a single action serves the interest of judicial economy, convenience, and
18   fairness to the parties.
19           8.      Venue is proper in the Northern District of California pursuant to Section 706(f)(3)
20   of Title VII, 42 U.S.C. § 2000e-5(f)(3) because the unlawful practices alleged in this complaint
21   occurred in the county of Santa Clara, which is situated in the Northern District of California.
22                                                     IV.
23                         EXHAUSTION OF ADMINISTRATIVE REMEDIES
24           9.      Plaintiff has exhausted all administrative remedies necessary to bring this action.
25   Plaintiff filed a charge of discrimination with the EEOC (charge number 556-2018-00671) that
26   was concurrently filed with the California Department of Fair Employment and Housing (DFEH)
27   on or about May 25, 2018. The DFEH Right to Sue Notice was issued on or about May 31, 2018.
28   Under Cal. Gov’t Code § 12965, subd. (d), the one-year statute of limitation for bringing a civil

                                                     -3-
                                                  COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 4 of 30



 1   action is tolled during the pendency of the EEOC’s investigation. Plaintiff’s charge alleges
 2   discrimination on the bases of: sex, national origin, and association with a disabled person. The
 3   discrimination complained of was perpetrated by other employees of Defendant during the course
 4   and scope of their employment and took place while Plaintiff was working based out of
 5   Defendant’s office in Santa Clara County, California. The EEOC closed its investigation and
 6   Plaintiff was issued a Right to Sue notice for charge number 556-2018-00671from the EEOC and
 7   DFEH on or about March 29, 2019.
 8                                                     V.
 9                 FACTS COMMON TO MORE THAN ONE CAUSE OF ACTION
10          10.     Plaintiff KUTTY is an Indian female businessperson who has taught and worked in
11   the technology sector for decades. In 1998, Plaintiff began her tenure with SAP as a Strategic
12   Program Director and Global Account Director, a role in which she was responsible for large
13   customer account management. Plaintiff left SAP in 2006 and returned to SAP in March 2016 as a
14   Senior Solution Sales Executive in the Digital Supply Chain Division. Plaintiff was at all times
15   material herein an “employee” as defined by Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
16   2000e(f), and the California FEHA, Cal. Gov’t Code § 12926.
17          11.     When Plaintiff first returned to SAP in 2016, she worked alongside JOHN INSLEY
18   (hereafter “INSLEY”), a Senior Account Executive in the Supply Chain Solutions division. Upon
19   her rehire, Plaintiff was given a portion of a mediocre “book of business,” (i.e. customer accounts)
20   but those accounts had minimal revenue pipeline. Despite these poor accounts, however, Plaintiff
21   was able to meet approximately three quarters of her 2016 annual quota before the end of 2016.
22          12.     Plaintiff received positive feedback about her work performance from her direct
23   manager, the division General Manager, coworkers, and customers through 2016.
24          13.     In early 2017, INSLEY was promoted from his sales position to Vice President of
25   Supply Chain and IoT. INSLEY thus became Plaintiff’s direct supervisor. INSLEY began to
26   single out Plaintiff and treat her differently than his other direct reports, all of whom were
27   Caucasian males. For example, INSLEY falsely accused Plaintiff of sleeping during a client
28   meeting with Intel, a customer for whom Plaintiff had set up and managed dozens of sales

                                                     -4-
                                                  COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 5 of 30



 1   meetings over the course of approximately 18 months in order to establish an extremely profitable
 2   relationship. INSLEY never discussed this or other alleged performance issues with Plaintiff
 3   directly, as he often did with her Caucasian male peers, before criticizing Plaintiff to Human
 4   Resources.
 5          14.      When contacted by a Human Resources specialist, Plaintiff complained that
 6   INSLEY was treating her differently from his other direct reports because, for example, he never
 7   came to her to discuss alleged performance concerns with her directly as he did with his Caucasian
 8   male reports.
 9          15.      In mid-2017, INSLEY gave a portion of Plaintiff’s accounts to her Caucasian male
10   peer Earle Zucht. Some accounts, such as Varex, were accounts for which Plaintiff had created a
11   substantial new business pipeline, resulting in steady streams of revenue each quarter. Plaintiff has
12   no knowledge of her Caucasian male coworkers’ accounts producing a steady stream of revenue
13   being given to other employees.
14          16.      Just a few weeks after INSLEY stripped Plaintiff of her steady producing accounts,
15   INSLEY put Plaintiff on a performance improvement plan (“PIP”) that he called a “performance
16   review” based on her alleged failure to show “linearity,” i.e. steady streams of revenue each
17   quarter. The PIP contained other misrepresentations and attempts to scapegoat Plaintiff, including
18   but not limited to: INSLEY falsely accused Plaintiff of creating challenges with the Cisco account
19   when in fact INSLEY created challenges by insisting on using an inadequate consulting partner
20   who delayed a key demonstration by three months. Additionally, INSLEY accused Plaintiff of
21   unprofessionally managing a meeting with customer T-Mobile when in fact a Caucasian male was
22   in charge of managing the meeting at issue.
23          17.      Plaintiff worked hard and succeeded at meeting all the requirements of her PIP,
24   which included increasing her number of client meetings and mapping out her accounts’ business
25   plans and revenue forecasts. At a quarterly meeting for the entire Digital Supply Chain Division,
26   including INSLEY, Plaintiff presented her progress with the large Intel account, which had a large
27   deal that was on track to close before the end of calendar year 2017.
28          18.      Shortly thereafter, INSLEY told Plaintiff her PIP was actually just an informal

                                                    -5-
                                                 COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 6 of 30



 1   review and he proceeded to put her on another PIP. INSLEY told Plaintiff she could no longer
 2   include Intel in her revenue forecasts because it was already a “done deal.” Plaintiff specifically
 3   asked for reassurance that she would be paid the commission she was so close to earning on the
 4   Intel account, and INSLEY assured her that she would be.
 5           19.     In the weeks that followed, Plaintiff continued to meet or exceed her PIP goals,
 6   including initiating and closing a brand-new account in November 2017. Plaintiff’s sales
 7   performance exceeded that of her Caucasian male peers.
 8           20.     On December 12, 2017, INSLEY fired Plaintiff.
 9           21.     On December 27, 2017, Plaintiff’s Intel deal closed and SAP received
10   approximately $11 million in revenue from this account. Under the SAP commission plan,
11   Plaintiff should have earned over $200,000 for her work. Plaintiff received $0 in commission for
12   the Intel account. Plaintiff has no knowledge of Caucasian male employees being denied their six-
13   figure bonuses by being terminated within days of the closing of their deals. Plaintiff’s Caucasian
14   male coworkers may have been given commissions Plaintiff earned.
15           22.     After her termination, Plaintiff’s accounts were given to one or more of her
16   Caucasian male coworkers even though he/they were less experienced and less qualified to
17   manage the accounts.
18                                                    VI.
19                                         CAUSES OF ACTION
20                                      FIRST CAUSE OF ACTION
                                            Breach of Contract
21

22           As a first, separate and distinct cause of action, Plaintiff complains against Defendants
23   SAP and DOES ONE through THIRTY, and each of them, and for a cause of action alleges:
24           23.     Plaintiff hereby incorporates by reference Paragraphs 1 through 22, inclusive, as
25   though set forth here in full.
26           24.     In or about August 2017 and October 2017, INSLEY promised Plaintiff that she
27   would be paid commissions for her work on the Intel account.
28           25.     Plaintiff relied on the promises of INSLEY and continued to work diligently on the
                                                    -6-
                                                 COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 7 of 30



 1   Intel account and continued her employment with SAP based on those promises.
 2             26.    In violation of the agreement INSLEY made with Plaintiff, Plaintiff was
 3   discriminated against, harassed, discharged from her job, and denied substantial commissions she
 4   had earned.
 5             27.    On or about December 12, 2017, Defendants SAP, INSLEY and DOES FORTY to
 6   FIFTY breached their agreement with Plaintiff when she was denied substantial commissions
 7   earned.
 8             28.    As a result of the breach of contract, Plaintiff suffered a loss of commissions in an
 9   amount to be determined at trial.
10

11                                      SECOND CAUSE OF ACTION
                                         Bad Faith Breach of Contract
12

13             As a second, separate and distinct cause of action, Plaintiff complains against Defendants
14   SAP and DOES ONE to THIRTY, and each of them, and for a cause of action alleges:
15             29.    Plaintiff hereby incorporates by reference Paragraphs 1 through 22, inclusive, as
16   though set forth here in full.
17             30.    In or about August 2017 and October 2017, INSLEY promised Plaintiff that she
18   would be paid commissions for her work on the Intel account.
19             31.    Plaintiff relied on the promises of INSLEY and continued to work diligently on the
20   Intel account and continued her employment with SAP based on those promises.
21             32.    In violation of the agreement INSLEY made with Plaintiff, Defendant interfered
22   with Plaintiff’s right to receive the benefit of INSLEY’s promises by setting Plaintiff up and
23   making sure she was terminated two weeks before the commissions were due for the purpose of
24   denying Plaintiff the commissions owed.
25             33.    On or about December 12, 2017, Defendants SAP and DOES FORTY to FIFTY
26   breached their agreement with Plaintiff when she was denied substantial commissions earned.
27             34.    As a result of the bad faith breach of contract, Plaintiff suffered a loss of
28   commissions in an amount to be determined at trial.

                                                       -7-
                                                    COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 8 of 30


                                    THIRD CAUSE OF ACTION
 1          Intentional Misrepresentation by Making of Promises Without Intent to Perform
 2           As a third, separate and distinct cause of action, Plaintiff complains against all named
 3   Defendants and DOES ONE to THIRTY, and each of them, and for a cause of action alleges:
 4           35.     Plaintiff hereby incorporates by reference Paragraphs 23, inclusive, as though set
 5   forth here in full.
 6           36.     In or about August 2017 and October 2017, Defendant SAP, by and through
 7   INSLEY, made promises to Plaintiff that she would be paid commissions for her work on the Intel
 8   account. These promises were each as to material matters.
 9           37.     In August 2017, these promises were made by INSLEY during a meeting in which
10   INSLEY and a Human Resources representative informed Plaintiff she was being put on a
11   performance review/performance improvement plan. In October 2017, these promises were made
12   by INSLEY during a meeting in which INSLEY informed Plaintiff she was being put on a 60-day
13   PIP and that she should not include Intel in her revenue forecasts because it was already a done
14   deal. INSLEY assured Plaintiff she would be paid the commission she was so close to earning on
15   the Intel account.
16           38.     At the time Defendants made these promises, they did not intend to keep them.
17           39.     These Defendants made these promises for the purpose of inducing Plaintiff to rely
18   upon them and to remain employed at SAP and continue working on the Intel account under the
19   false premise that she would have a fair shot at receiving the commissions she was earning.
20           40.     Plaintiff was unaware of these Defendants’ intention not to perform their promises.
21   Plaintiff acted in justifiable reliance on Defendants’ promises by, among other things, continuing
22   to work on the Intel account, remaining employed at SAP and forbearing the possibility of
23   employment elsewhere.
24           41.     Plaintiff did not discover the intentional misrepresentation practiced upon her by
25   Defendants until December 12, 2019 when she was discharged in violation of Defendants’
26   promises to her in spite of Plaintiff’s performance of her end of the bargain.
27           42.     Plaintiff suffered damages legally caused by these Defendants’ wrongful acts as
28   stated in the section below entitled “DAMAGES,” which is incorporated here to the extent

                                                    -8-
                                                 COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 9 of 30



 1   pertinent as if set forth here in full.
 2
                                         FOURTH CAUSE OF ACTION
 3                                        Negligent Misrepresentation
 4           As a fourth, separate and distinct cause of action, Plaintiff complains against all named
 5   Defendants and DOES ONE through THIRTY, and each of them, and for a cause of action
 6   alleges:
 7           43.     Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
 8   though set forth here in full.
 9           44.     In or about August 2017 and October 2017, Defendant SAP, by and through
10   INSLEY, made promises to Plaintiff that she would be paid commissions for her work on the Intel
11   account. These promises were each as to material matters.
12           45.     In August 2017, these promises were made by INSLEY during a meeting in which
13   INSLEY and a Human Resources representative informed Plaintiff she was being put on a
14   performance review/performance improvement plan. In October 2017, these promises were made
15   by INSLEY during a meeting in which INSLEY informed Plaintiff she was being put on a 60-day
16   PIP and that she should not include Intel in her revenue forecasts because it was already a done
17   deal. INSLEY assured Plaintiff she would be paid the commission she was so close to earning on
18   the Intel account.
19           46.     In fact, Defendants were negligent in that they made these representations without
20   any reasonable ground for believing them to be true. Defendants misled Plaintiff to believe she
21   would be fully and fairly paid commissions she was earning including on the Intel deal.
22           47.     These Defendants made these representations for the purpose of inducing Plaintiff
23   to rely upon them and to act or refrain from acting in reliance upon them.
24           48.     Plaintiff acted in justifiable reliance on Defendants’ representations by, among
25   other things, continuing to work on the Intel account, remaining employed at SAP, and forbearing
26   the possibility of employment elsewhere.
27           49.     Plaintiff did not discover the negligent misrepresentation practiced upon her by
28   Defendants until her termination, when Defendants refused to pay her commissions on the Intel

                                                     -9-
                                                  COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 10 of 30



 1   account.
 2              50.    Plaintiff suffered damages legally caused by the negligent misrepresentation as
 3   stated in paragraphs 156-158, which is incorporated here to the extent pertinent as if set forth here
 4   in full.
 5
                                    FIFTH CAUSE OF ACTION
 6      Sex and National Origin Discrimination – Disparate Treatment in Violation of Title VII,
                       Civil Rights Act of 1964 as Amended, 42 U.S.C. § 2000e
 7

 8              As a fifth, separate and distinct cause of action, Plaintiff complains against Defendants
 9   SAP and DOES TWENTY-FIVE through FORTY, and each of them, and for a cause of action
10   alleges:
11              51.    Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
12   though set forth here in full.
13              52.    By allowing SAP’s managers to perpetrate sex and/or national origin-based
14   discrimination against Plaintiff, who was an Indian female employee, and unlawfully favor non-
15   Indian male employees, Defendants caused and/or permitted sex and/or national origin-based Title
16   VII violations; thereby entitling Plaintiff to recover damages pursuant to 42 U.S.C. § 2000e-5(g)
17   and § 1981a.
18              53.    Defendants caused and/or permitted sex and/or national origin-based discrimination
19   by assigning her poor-performing sales accounts, reassigning some of her high-producing sales
20   accounts to non-Indian male colleagues, and falsely accusing her of causing problems with
21   accounts when in fact non-Indian male employees were the cause of problems with accounts.
22   These actions and other actions were taken in violation of 42 U.S.C. § 2000e-2. Prior to
23   INSLEY’s appointment to Vice President of Supply Chain and IoT, Plaintiff received raises and
24   positive performance reviews. She exceeded satisfactory performance expectations, and
25   demonstrated the requisite experience and skill for managing accounts that were ultimately given
26   to one or more less-experienced non-Indian males.
27              54.    Defendants also caused and/or permitted sex and/or national origin-based
28   discrimination by creating false documentation of performance problems as pretext for terminating

                                                      - 10 -
                                                    COMPLAINT
         Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 11 of 30



 1   her, and by refusing to pay Plaintiff the substantial commissions she had earned. Upon
 2   termination, Plaintiff’s accounts and/or commissions were given to one or more less-experienced
 3   and less-qualified non-Indian males.
 4           55.     Plaintiff filed a charge of sex and national origin discrimination with the Equal
 5   Employment Opportunity Commission within one year of the discrimination. The Equal
 6   Employment Opportunity Commission issued Plaintiff a right to sue letter. Plaintiff has exhausted
 7   her administrative remedies.
 8           56.     As a direct and proximate result of the Defendants’ conduct, Plaintiff has been
 9   directly and legally caused to suffer damages including but not limited to back pay including
10   commissions, front pay, loss of benefits, and emotional distress as stated in the section below
11   entitled “DAMAGES,” which is incorporated here to the extent pertinent as if set forth here in full.
12
                                     SIXTH CAUSE OF ACTION
13          Sex and/or National Origin Discrimination – Disparate Treatment in Violation of
           the California Fair Employment and Housing Act, Cal. Gov’t Code § 12900 et seq.
14

15           As a sixth, separate and distinct cause of action, Plaintiff complains against Defendants

16   SAP and DOES TWENTY-FIVE through FORTY, and each of them, and for a cause of action

17   alleges:

18           57.     Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as

19   though set forth here in full.

20           58.     Defendants’ conduct as herein alleged violated the California Fair Employment and

21   Housing Act, which makes it an unlawful employment practice for an employer to discharge or

22   discriminate against an employee in the terms, conditions, and privileges of employment because

23   of her sex under Cal. Gov’t Code § 12940.

24           59.     Defendants caused and/or permitted sex and/or national origin-based discrimination

25   by assigning her poor-performing sales accounts, reassigning some of her high-producing sales

26   accounts to non-Indian male colleagues, and falsely accusing her of causing problems with

27   accounts when in fact non-Indian male employees were the cause of problems with accounts.

28   These actions and other actions were taken in violation of California Government Code § 12900 et

                                                    - 11 -
                                                  COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 12 of 30



 1   seq. Prior to INSLEY’s appointment to Vice President of Supply Chain and IoT, Plaintiff received
 2   raises and positive performance reviews. She exceeded satisfactory performance expectations,
 3   and demonstrated the requisite experience and skill for managing accounts that were ultimately
 4   given to one or more less-experienced non-Indian males.
 5           60.     Defendants also caused and/or permitted sex and/or national origin-based
 6   discrimination by creating false documentation of performance problems as pretext for terminating
 7   her, and by refusing to pay Plaintiff the substantial commissions she had earned. Upon
 8   termination, Plaintiff’s accounts and/or commissions were given to one or more less-experienced
 9   and less-qualified non-Indian males.
10           61.     Plaintiff filed a charge of sex and national origin discrimination with the California
11   Department of Fair Employment and Housing within one year of the discrimination. The
12   Department issued Plaintiff a right to sue letter. Plaintiff has exhausted her administrative
13   remedies.
14           62.     Plaintiff has suffered damages legally caused by these Defendants’ discrimination
15   as stated in the section below entitled “DAMAGES,” which is incorporated here to the extent
16   pertinent as if set forth here in full.
17
                                        SEVENTH CAUSE OF ACTION
18                                    Discharge in Violation of Public Policy
19           As a seventh, separate and distinct cause of action, Plaintiff complains against Defendants
20   SAP and DOES ONE through FIFTY, and each of them, and for a cause of action alleges:
21           63.     Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
22   though set forth here in full.
23           64.     At all times herein mentioned, Plaintiff was an Indian female person fully
24   competent to perform the duties to which she was assigned.
25           65.     Defendants SAP and DOES ONE through FIFTY discriminated against Plaintiff on
26   the basis of her sex and national origin, and discharged Plaintiff because of her sex and national
27   origin, in violation of public policy.
28           66.     Said discharge and discrimination violated the public policy of the State of

                                                     - 12 -
                                                   COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 13 of 30



 1   California as stated in the California Fair Employment and Housing Act.
 2           67.      Plaintiff suffered damages legally caused by these Defendants’ wrongful acts as
 3   stated in the section below entitled “DAMAGES,” which is incorporated to the extent pertinent as
 4   if set forth here in full.
 5
                                  EIGHTH CAUSE OF ACTION
 6   Sex Discrimination – Disparate Treatment in Violation of Title VII, Civil Rights Act of 1964
                                  as Amended, 42 U.S.C. § 2000e
 7

 8           As an eighth, separate and distinct cause of action, Plaintiff complains against Defendants
 9   SAP and DOES TWENTY-FIVE through FORTY, and each of them, and for a cause of action
10   alleges:
11           68.      Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
12   though set forth here in full.
13           69.      By allowing SAP’s managers to perpetrate sex-based discrimination against
14   Plaintiff, who was a female employee, and unlawfully favor male employees, Defendants caused
15   and/or permitted sex-based Title VII violations; thereby entitling Plaintiff to recover damages
16   pursuant to 42 U.S.C. § 2000e-5(g) and § 1981a.
17           70.      Defendants caused and/or permitted sex-based discrimination by assigning her
18   poor-performing sales accounts, reassigning some of her high-producing sales accounts to male
19   colleagues, and falsely accusing her of causing problems with accounts when in fact male
20   employees were the cause of problems with accounts. These actions and other actions were taken
21   in violation of 42 U.S.C. § 2000e-2. Prior to INSLEY’s appointment to Vice President of Supply
22   Chain and IoT, Plaintiff received raises and positive performance reviews. She exceeded
23   satisfactory performance expectations, and demonstrated the requisite experience and skill for
24   managing accounts that were ultimately given to one or more less-experienced males.
25           71.      Defendants also caused and/or permitted sex-based discrimination by creating false
26   documentation of performance problems as pretext for terminating her, and by refusing to pay
27   Plaintiff the substantial commissions she had earned. Upon termination, Plaintiff’s accounts
28   and/or commissions were given to one or more less-experienced and less-qualified males.

                                                    - 13 -
                                                  COMPLAINT
         Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 14 of 30



 1           72.     Plaintiff filed a charge of sex discrimination with the Equal Employment
 2   Opportunity Commission within one year of the discrimination. The Equal Employment
 3   Opportunity Commission issued Plaintiff a right to sue letter. Plaintiff has exhausted her
 4   administrative remedies.
 5           73.     As a direct and proximate result of the Defendants’ conduct, Plaintiff has been
 6   directly and legally caused to suffer damages including but not limited to back pay including
 7   commissions, front pay, loss of benefits, and emotional distress as stated in the section below
 8   entitled “DAMAGES,” which is incorporated here to the extent pertinent as if set forth here in full.
 9
                                    NINTH CAUSE OF ACTION
10                     Sex Discrimination – Disparate Treatment in Violation of
           the California Fair Employment and Housing Act, Cal. Gov’t Code § 12900 et seq.
11

12           As a ninth, separate and distinct cause of action, Plaintiff complains against Defendants
13   SAP and DOES TWENTY-FIVE through FORTY, and each of them, and for a cause of action
14   alleges:
15           74.     Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
16   though set forth here in full.
17           75.     Defendants’ conduct as herein alleged violated the California Fair Employment and
18   Housing Act, which makes it an unlawful employment practice for an employer to discharge or
19   discriminate against an employee in the terms, conditions, and privileges of employment because
20   of her sex under Cal. Gov’t Code § 12940.
21           76.     Defendants caused and/or permitted sex-based discrimination by assigning her
22   poor-performing sales accounts, reassigning some of her high-producing sales accounts to male
23   colleagues, and falsely accusing her of causing problems with accounts when in fact male
24   employees were the cause of problems with accounts. These actions and other actions were taken
25   in violation of California Government Code § 12900 et seq. Prior to INSLEY’s appointment to
26   Vice President of Supply Chain and IoT, Plaintiff received raises and positive performance
27   reviews. She exceeded satisfactory performance expectations, and demonstrated the requisite
28   experience and skill for managing accounts that were ultimately given to one or more less-

                                                   - 14 -
                                                 COMPLAINT
           Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 15 of 30



 1   experienced males.
 2           77.      Defendants also caused and/or permitted sex-based discrimination by creating false
 3   documentation of performance problems as pretext for terminating her, and by refusing to pay
 4   Plaintiff the substantial commissions she had earned. Upon termination, Plaintiff’s accounts
 5   and/or commissions were given to one or more less-experienced and less-qualified males.
 6           78.      Plaintiff filed a charge of sex discrimination with the California Department of Fair
 7   Employment and Housing within one year of the discrimination. The Department issued Plaintiff a
 8   right to sue letter. Plaintiff has exhausted her administrative remedies.
 9           79.      Plaintiff has suffered damages legally caused by these Defendants’ discrimination
10   as stated in the section below entitled “DAMAGES,” which is incorporated here to the extent
11   pertinent as if set forth here in full.
12
                                          TENTH CAUSE OF ACTION
13                                    Discharge in Violation of Public Policy
14           As a tenth, separate and distinct cause of action, Plaintiff complains against Defendants
15   SAP and DOES ONE through FIFTY, and each of them, and for a cause of action alleges:
16           80.      Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
17   though set forth here in full.
18           81.      At all times herein mentioned, Plaintiff was a female person fully competent to
19   perform the duties to which she was assigned.
20           82.      Defendants SAP and DOES ONE through FIFTY discriminated against Plaintiff on
21   the basis of her sex, and discharged Plaintiff because of her sex, in violation of public policy.
22           83.      Said discharge and discrimination violated the public policy of the State of
23   California as stated in the California Fair Employment and Housing Act.
24           84.      Plaintiff suffered damages legally caused by these Defendants’ wrongful acts as
25   stated in the section below entitled “DAMAGES,” which is incorporated to the extent pertinent as
26   if set forth here in full.
27   ///
28   ///

                                                     - 15 -
                                                   COMPLAINT
         Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 16 of 30


                                ELEVENTH CAUSE OF ACTION
 1   National Origin Discrimination – Disparate Treatment in Violation of Title VII, Civil Rights
                            Act of 1964 as Amended, 42 U.S.C. § 2000e
 2

 3           As an eleventh, separate and distinct cause of action, Plaintiff complains against
 4   Defendants SAP and DOES TWENTY-FIVE through FORTY, and each of them, and for a cause
 5   of action alleges:
 6           85.     Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
 7   though set forth here in full.
 8           86.     By allowing SAP’s managers to perpetrate national origin-based discrimination
 9   against Plaintiff, who was an Indian employee, and unlawfully favor non-Indian employees,
10   Defendants caused and/or permitted national origin-based Title VII violations; thereby entitling
11   Plaintiff to recover damages pursuant to 42 U.S.C. § 2000e-5(g) and § 1981a.
12           87.     Defendants caused and/or permitted national origin-based discrimination by
13   assigning her poor-performing sales accounts, reassigning some of her high-producing sales
14   accounts to non-Indian colleagues, and falsely accusing her of causing problems with accounts
15   when in fact non-Indian employees were the cause of problems with accounts. These actions and
16   other actions were taken in violation of 42 U.S.C. § 2000e-2. Prior to INSLEY’s appointment to
17   Vice President of Supply Chain and IoT, Plaintiff received raises and positive performance
18   reviews. She exceeded satisfactory performance expectations, and demonstrated the requisite
19   experience and skill for managing accounts that were ultimately given to one or more less-
20   experienced non-Indian employees.
21           88.     Defendants also caused and/or permitted national origin-based discrimination by
22   creating false documentation of performance problems as pretext for terminating her, and by
23   refusing to pay Plaintiff the substantial commissions she had earned. Upon termination, Plaintiff’s
24   accounts and/or commissions were given to one or more less-experienced and less-qualified non-
25   Indian employees.
26           89.     Plaintiff filed a charge of national origin discrimination with the Equal
27   Employment Opportunity Commission within one year of the discrimination. The Equal
28   Employment Opportunity Commission issued Plaintiff a right to sue letter. Plaintiff has exhausted

                                                    - 16 -
                                                  COMPLAINT
         Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 17 of 30



 1   her administrative remedies.
 2           90.     As a direct and proximate result of the Defendants’ conduct, Plaintiff has been
 3   directly and legally caused to suffer damages including but not limited to back pay including
 4   commissions, front pay, loss of benefits, and emotional distress as stated in the section below
 5   entitled “DAMAGES,” which is incorporated here to the extent pertinent as if set forth here in full.
 6
                                  TWELFTH CAUSE OF ACTION
 7               National Origin Discrimination – Disparate Treatment in Violation of
           the California Fair Employment and Housing Act, Cal. Gov’t Code § 12900 et seq.
 8

 9           As a twelfth, separate and distinct cause of action, Plaintiff complains against Defendants
10   SAP and DOES TWENTY-FIVE through FORTY, and each of them, and for a cause of action
11   alleges:
12           91.     Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
13   though set forth here in full.
14           92.     Defendants’ conduct as herein alleged violated the California Fair Employment and
15   Housing Act, which makes it an unlawful employment practice for an employer to discharge or
16   discriminate against an employee in the terms, conditions, and privileges of employment because
17   of her national origin under Cal. Gov’t Code § 12940.
18           93.     Defendants caused and/or permitted national origin-based discrimination by
19   assigning her poor-performing sales accounts, reassigning some of her high-producing sales
20   accounts to non-Indian colleagues, and falsely accusing her of causing problems with accounts
21   when in fact non-Indian employees were the cause of problems with accounts. These actions and
22   other actions were taken in violation of California Government Code § 12900 et seq. Prior to
23   INSLEY’s appointment to Vice President of Supply Chain and IoT, Plaintiff received raises and
24   positive performance reviews. She exceeded satisfactory performance expectations, and
25   demonstrated the requisite experience and skill for managing accounts that were ultimately given
26   to one or more less-experienced non-Indian employees.
27           94.     Defendants also caused and/or permitted national origin-based discrimination by
28   creating false documentation of performance problems as pretext for terminating her, and by

                                                   - 17 -
                                                 COMPLAINT
           Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 18 of 30



 1   refusing to pay Plaintiff the substantial commissions she had earned. Upon termination, Plaintiff’s
 2   accounts and/or commissions were given to one or more less-experienced and less-qualified non-
 3   Indian employees.
 4           95.      Plaintiff filed a charge of national origin discrimination with the California
 5   Department of Fair Employment and Housing within one year of the discrimination. The
 6   Department issued Plaintiff a right to sue letter. Plaintiff has exhausted her administrative
 7   remedies.
 8              96.   Plaintiff has suffered damages legally caused by these Defendants’ discrimination
 9   as stated in the section below entitled “DAMAGES,” which is incorporated here to the extent
10   pertinent as if set forth here in full.
11
                                      THIRTEENTH CAUSE OF ACTION
12                                    Discharge in Violation of Public Policy
13           As a thirteenth, separate and distinct cause of action, Plaintiff complains against
14   Defendants SAP and DOES ONE through FIFTY, and each of them, and for a cause of action
15   alleges:
16           97.      Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
17   though set forth here in full.
18           98.      At all times herein mentioned, Plaintiff was an Indian person fully competent to
19   perform the duties to which she was assigned.
20           99.      Defendants SAP and DOES ONE through FIFTY discriminated against Plaintiff on
21   the basis of her national origin, and discharged Plaintiff because of her national origin, in violation
22   of public policy.
23           100.     Said discharge and discrimination violated the public policy of the State of
24   California as stated in the California Fair Employment and Housing Act.
25           101.     Plaintiff suffered damages legally caused by these Defendants’ wrongful acts as
26   stated in the section below entitled “DAMAGES,” which is incorporated to the extent pertinent as
27   if set forth here in full.
28   ///

                                                     - 18 -
                                                   COMPLAINT
         Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 19 of 30


                                 FOURTEENTH CAUSE OF ACTION
 1   Associational Disability Discrimination – Disparate Treatment in Violation of Title VII, Civil
                           Rights Act of 1964 as Amended, 42 U.S.C. § 2000e
 2

 3           As a fourteenth, separate and distinct cause of action, Plaintiff complains against
 4   Defendants SAP and DOES TWENTY-FIVE through FORTY, and each of them, and for a cause
 5   of action alleges:
 6           102.    Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
 7   though set forth here in full.
 8           103.    By allowing SAP’s managers to perpetrate associational disability-based
 9   discrimination against Plaintiff, who was married to a disabled person and undertook caretaking
10   duties for her disabled husband during her employment with Defendants, including during 2016
11   and 2017, and unlawfully favor employees who did not have a relative or associate with a
12   disability, Defendants caused and/or permitted associational disability-based discrimination in
13   violation of Title VII; thereby entitling Plaintiff to recover damages pursuant to 42 U.S.C. §
14   2000e-5(g) and § 1981a.
15           104.    Defendants caused and/or permitted associational disability-based discrimination
16   by assigning her poor-performing sales accounts, reassigning some of her high-producing sales
17   accounts to employees who did not have a relative or associate with a disability, and falsely
18   accusing her of causing problems with accounts when in employees who did not have a relative or
19   associate with a disability were the cause of problems with accounts. These actions and other
20   actions were taken in violation of 42 U.S.C. § 2000e-2. Prior to INSLEY’s appointment to Vice
21   President of Supply Chain and IoT, Plaintiff received raises and positive performance reviews.
22   She exceeded satisfactory performance expectations, and demonstrated the requisite experience
23   and skill for managing accounts that were ultimately given to one or more less-experienced
24   employees who did not have a relative or associate with a disability.
25           105.    Defendants also caused and/or permitted associational disability-based
26   discrimination by creating false documentation of performance problems as pretext for terminating
27   her, and by refusing to pay Plaintiff the substantial commissions she had earned. Upon
28   termination, Plaintiff’s accounts and/or commissions were given to one or more less-experienced

                                                   - 19 -
                                                 COMPLAINT
         Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 20 of 30



 1   and less-qualified employees who did not have a relative or associate with a disability.
 2           106.    Plaintiff filed a charge of associational disability discrimination with the Equal
 3   Employment Opportunity Commission within one year of the discrimination. The Equal
 4   Employment Opportunity Commission issued Plaintiff a right to sue letter. Plaintiff has exhausted
 5   her administrative remedies.
 6           107.    As a direct and proximate result of the Defendants’ conduct, Plaintiff has been
 7   directly and legally caused to suffer damages including but not limited to back pay including
 8   commissions, front pay, loss of benefits, and emotional distress as stated in the section below
 9   entitled “DAMAGES,” which is incorporated here to the extent pertinent as if set forth here in full.
10
                                  FIFTEENTH CAUSE OF ACTION
11           Associational Disability Discrimination – Disparate Treatment in Violation of
           the California Fair Employment and Housing Act, Cal. Gov’t Code § 12900 et seq.
12

13           As a fifteenth, separate and distinct cause of action, Plaintiff complains against Defendants
14   SAP and DOES TWENTY-FIVE through FORTY, and each of them, and for a cause of action
15   alleges:
16           108.    Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
17   though set forth here in full.
18           109.    Defendants’ conduct as herein alleged violated the California Fair Employment and
19   Housing Act, which makes it an unlawful employment practice for an employer to discharge or
20   discriminate against an employee in the terms, conditions, and privileges of employment because
21   of her association with a disabled person under Cal. Gov’t Code § 12940. Plaintiff’s husband
22   suffered from liver cancer and heart disease as well as other disabilities that required Plaintiff to
23   work from other locations on occasion.
24           110.    Defendants caused and/or permitted associational disability-based discrimination
25   by assigning her poor-performing sales accounts, reassigning some of her high-producing sales
26   accounts to employees who did not have a relative or associate with a disability, and falsely
27   accusing her of causing problems with accounts when in fact employees who did not have a
28   relative or associate with a disability were the cause of problems with accounts. These actions and

                                                    - 20 -
                                                  COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 21 of 30



 1   other actions were taken in violation of California Government Code § 12900 et seq. Prior to
 2   INSLEY’s appointment to Vice President of Supply Chain and IoT, Plaintiff received raises and
 3   positive performance reviews. She exceeded satisfactory performance expectations, and
 4   demonstrated the requisite experience and skill for managing accounts that were ultimately given
 5   to one or more less-experienced employees who did not have a relative or associate with a
 6   disability.
 7           111.    Defendants also caused and/or permitted associational disability-based
 8   discrimination by creating false documentation of performance problems as pretext for terminating
 9   her because Plaintiff planned to go to India to care for her husband for a few weeks after the Intel
10   deal closed, and by refusing to pay Plaintiff the substantial commissions she had earned. Upon
11   termination, Plaintiff’s accounts and/or commissions were given to one or more less-experienced
12   and less-qualified employees who did not have a relative or associate with a disability.
13           112.    Plaintiff filed a charge of associational disability discrimination with the California
14   Department of Fair Employment and Housing within one year of the discrimination. The
15   Department issued Plaintiff a right to sue letter. Plaintiff has exhausted her administrative
16   remedies.
17           113.    Plaintiff has suffered damages legally caused by these Defendants’ discrimination
18   as stated in the section below entitled “DAMAGES,” which is incorporated here to the extent
19   pertinent as if set forth here in full.
20
                                       SIXTEENTH CAUSE OF ACTION
21                                    Discharge in Violation of Public Policy
22           As a sixteenth, separate and distinct cause of action, Plaintiff complains against
23   Defendants SAP and DOES ONE through FIFTY, and each of them, and for a cause of action
24   alleges:
25           114.    Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
26   though set forth here in full.
27           115.    At all times herein mentioned, Plaintiff was married to a disabled person and fully
28   competent to perform the duties to which she was assigned.

                                                     - 21 -
                                                   COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 22 of 30



 1           116.     Defendants SAP and DOES ONE through FIFTY discriminated against Plaintiff on
 2   the basis of her associational disability, and discharged Plaintiff because of her associational
 3   disability, in violation of public policy.
 4           117.     Said discharge and discrimination violated the public policy of the State of
 5   California as stated in the California Fair Employment and Housing Act.
 6           118.     Plaintiff suffered damages legally caused by these Defendants’ wrongful acts as
 7   stated in the section below entitled “DAMAGES,” which is incorporated to the extent pertinent as
 8   if set forth here in full.
 9
                                   SEVENTEENTH CAUSE OF ACTION
10                     Failure to Prevent Discrimination in Violation of Title VII and
                                  California Government Code § 12940(k)
11

12           As a seventeenth, separate and distinct cause of action, Plaintiff complains against
13   Defendants SAP and DOES TWENTY-FIVE through FORTY, and each of them, and for a cause
14   of action alleges:
15           119.     Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
16   though set forth here in full.
17           120.     At all times mentioned herein, Defendants had an obligation under Title VII and
18   under California Government Code § 12940(k) to investigate and prevent discrimination on the
19   bases of sex, national origin, and associational disability in their workplaces.
20           121.     In or about August 2017, Plaintiff complained to INSLEY and a Human Resources
21   representative that she was being treated differently from her peers, all of whom were non-Indian
22   males who did not have a relative or associate with a disability and/or did not have caretaking
23   duties for such disabled relatives or associates as Plaintiff did.
24           122.     Defendants failed to take the reasonable steps necessary to prevent discrimination
25   from occurring with respect to Plaintiff. Further, Defendants failed to investigate Plaintiff’s
26   complaints. Any investigations that did take place were insufficient and self-serving.
27           123.     As a result, Defendants failed to provide Plaintiff equal employment opportunities.
28   Such unequal treatment violates Plaintiff’s right to be free from such discrimination under Title

                                                     - 22 -
                                                   COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 23 of 30



 1   VII and California Government Code § 12900 et seq.
 2           124.      Plaintiff filed a charge of discrimination on the basis of sex, national origin, and
 3   disability with the Equal Opportunity Employment Commission and the California Department of
 4   Fair Employment and Housing within one year of the discrimination. Both agencies issued
 5   Plaintiff a right to sue letter. Plaintiff has exhausted her administrative remedies.
 6           125.      As a direct and proximate result of the Defendants’ conduct, Plaintiff has been
 7   directly and legally caused to suffer damages including but not limited to back pay including
 8   commissions, front pay, loss of benefits, and emotional distress as stated in the section below
 9   entitled “DAMAGES,” which is incorporated here to the extent pertinent as if set forth here in full.
10
                                EIGHTEENTH CAUSE OF ACTION
11             Harassment in Violation of Title VII, Civil Rights Act of 1964 as Amended,
                                           42 U.S.C. § 2000e
12

13           As an eighteenth, separate and distinct cause of action, plaintiff complains against all
14   Defendants, and each of them, and for a cause of action alleges:
15           126.      Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
16   though set forth here in full.
17           127.      INSLEY harassed Plaintiff by making false accusations about her and accusing her
18   of conduct which she did not engage in and set her up to appear that she was not performing when
19   in fact she was, by criticizing her falsely to H.R., by writing her up for infractions that were not
20   serious and/or for conduct including performance which was false, and he knew to be false, and
21   for other harassment alleged above. Defendants harassed Plaintiff because of her gender and/or
22   national origin and her association with a disabled person so she would quit. When she did not
23   quite, they discharged her.
24           128.      Plaintiff filed a charge of gender harassment with the EEOC within a year of filing
25   this complaint.
26           129.      Plaintiff suffered damages legally caused by these Defendants as stated below in
27   the section entitled “DAMAGES” which is incorporated here to the extent pertinent as if set forth
28   here in full.

                                                      - 23 -
                                                    COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 24 of 30


                               NINETEENTH CAUSE OF ACTION
 1           Harassment in Violation of the California Fair Employment and Housing Act,
                                   Cal. Gov’t Code § 12900 et seq.
 2

 3           As a nineteenth, separate and distinct cause of action, plaintiff complains against all
 4   Defendants, and each of them, and for a cause of action alleges:
 5           130.      Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
 6   though set forth here in full.
 7           131.      INSLEY harassed Plaintiff by making false accusations about her and accusing her
 8   of conduct which she did not engage in and set her up to appear that she was not performing when
 9   in fact she was, by criticizing her falsely to H.R., by writing her up for infractions that were not
10   serious and/or for conduct including performance which was false, and he knew to be false, and
11   for other harassment alleged above. Defendants harassed Plaintiff because of her gender and/or
12   national origin and her association with a disabled person so she would quit. When she did not
13   quite, they discharged her.
14           132.      Plaintiff filed a charge of gender harassment with the DFEH within a year of filing
15   this complaint.
16           133.      Plaintiff suffered damages legally caused by these Defendants as stated below in
17   the section entitled “DAMAGES” which is incorporated here to the extent pertinent as if set forth
18   here in full.
19
                                      TWENTIETH CAUSE OF ACTION
20                                    Discharge in Violation of Public Policy
21           As a twentieth, separate and distinct cause of action, plaintiff complains against all
22   Defendants, and each of them, and for a cause of action alleges:
23           134.      Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
24   though set forth here in full.
25           135.      At all times herein mentioned, Plaintiff was an Indian woman married to a disabled
26   person and fully competent to perform the duties to which she was assigned.
27           136.      Defendants SAP and DOES ONE through FIFTY discriminated against Plaintiff on
28   the basis of her sex and/or national origin and associational disability, and discharged Plaintiff, in

                                                     - 24 -
                                                   COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 25 of 30



 1   violation of public policy.
 2           137.     Said discharge and discrimination violated the public policy of the State of
 3   California as stated in the California Fair Employment and Housing Act, EEO and California
 4   Constitution.
 5           138.     Plaintiff suffered damages legally caused by these Defendants’ wrongful acts as
 6   stated in the section below entitled “DAMAGES,” which is incorporated to the extent pertinent as
 7   if set forth here in full.
 8
                                    TWENTY-FIRST CAUSE OF ACTION
 9                                 Intentional Infliction of Emotional Distress
10           As a twenty-first, separate and distinct cause of action, plaintiff complains against all
11   Defendants, and each of them, and for a cause of action alleges:
12           139.     Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
13   though set forth here in full.
14           140.     On or about March 7, 2016, plaintiff accepted employment with Defendant SAP.
15   Plaintiff was assured job security and that she would not be discriminated against, or harassed and
16   thereafter remained in her employment in reliance on those assurances.
17           141.     Defendants SAP and DOES ONE through FIFTY were in a position of power over
18   plaintiff, with the potential to abuse that power. Plaintiff was in a vulnerable position because of
19   her relative lack of power, because of her reliance on Defendants’ assurances and forbearance of
20   the possibility of becoming employed elsewhere, because she had placed her trust in Defendants,
21   because she depended on her employment for her self-esteem and sense of belonging, because she
22   relied upon her employment as a source of income for her support, because a wrongful termination
23   of plaintiff’s employment would likely harm plaintiff’s ability to find other employment, and
24   because of the great disparity in bargaining power between plaintiff and her employer.
25   Defendants were aware of plaintiff’s vulnerability and the reasons for it.
26           142.     On or about December 12, 2017, Defendants discharged plaintiff or caused her to
27   be discharged, and confirmed and ratified the discharge. Defendants’ discharge of plaintiff and
28   the manner in which they accomplished it was outrageous in that plaintiff was discriminated

                                                     - 25 -
                                                   COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 26 of 30



 1   against because of her sex, national origin and associational disability and in that Defendants at all
 2   times intended to discriminate against, harass and discharge plaintiff, leaving plaintiff without her
 3   employment and without the income, sense of self-worth, and security which she derived from her
 4   employment, and which Defendants knew that she derived from her employment.
 5           143.     This conduct by Defendants was intended to cause plaintiff emotional distress or
 6   was done with reckless disregard of the probability of causing plaintiff emotional distress.
 7           144.     Plaintiff suffered severe emotional distress as a legal result of Defendants’
 8   outrageous conduct. Plaintiff suffered severe mental distress, suffering and anguish as a legal
 9   result of Defendants’ outrageous conduct, reacting to her discharge with humiliation,
10   embarrassment, anger, disappointment and worry, all of which is substantial and enduring.
11           145.     Plaintiff suffered damages legally caused by these Defendants’ wrongful acts as
12   stated in the section below entitled “DAMAGES,” which is incorporated to the extent pertinent as
13   if set forth here in full.
14
                                  TWENTY-SECOND CAUSE OF ACTION
15                            Intentional Interference with Contractual Relations
16           As a twenty-second, separate and distinct cause of action, plaintiff complains against all
17   Defendants, and each of them, and for a cause of action alleges:
18           146.     Plaintiff hereby incorporates by reference Paragraphs 1 through 22 inclusive, as
19   though set forth here in full.
20           147.     Plaintiff claims that DOES 51-70 intentionally interfered with the employment
21   contract and/or commission contract between her and SAP.
22           148.     At the time of hire in 2016, Plaintiff entered into an employment contract with SAP
23   for wages and benefits and commissions. Subsequently that contract was altered to reflect
24   changes in pay, benefits and commissions. Plaintiff also entered into a commission agreement
25   with SAP.
26           149.     DOES 51-70 were aware of the employment and/or commission contract between
27   SAP and Plaintiff.
28           150.     DOES 51-70 intentionally defamed and or disparaged Plaintiff to SAP so that SAP

                                                     - 26 -
                                                   COMPLAINT
          Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 27 of 30



 1   would want to terminate Plaintiff from her employment.
 2           151.     DOES 51-70 intentionally and falsely accused and exaggerated information about
 3   the Plaintiff so that they would benefit financially by her termination.
 4           152.     DOES 51-70 knew that their conduct, statements, disparagement and defamation
 5   about the Plaintiff would disrupt the performance of the contract or knew that the defamation and
 6   disparagement was substantially certain to occur and it was their intention to disrupt the contract
 7   between SAP and Plaintiff.
 8           153.     Plaintiff was harmed as a result of the above described conduct.
 9           154.     The conduct of DOES 51-70 was a substantial factor in causing harm to Plaintiff.
10           155.     Plaintiff suffered damages legally caused by these Defendants’ wrongful acts as
11   stated in the section below entitled “DAMAGES,” which is incorporated to the extent pertinent as
12   if set forth here in full.
13

14                                                  DAMAGES
15           156.     As a legal result of the conduct by Defendants of which Plaintiff complains,
16   Plaintiff suffered and continues to suffer substantial losses in earnings, including commissions,
17   and other employee benefits. Plaintiff will seek leave to amend this complaint to state the amount
18   or will proceed according to proof at trial.
19           157.     At the time Plaintiff entered into the employment agreement and continuing
20   thereafter, all parties to the agreement contemplated and it was reasonably foreseeable that breach
21   of the agreement would cause Plaintiff to suffer emotional distress. At all times, it was likely in
22   the ordinary course of things that breach of the employment agreement would cause Plaintiff to
23   suffer emotional distress. The terms of the employment agreement related to matters which
24   directly concerned Plaintiff’s comfort, happiness and personal welfare, and Defendants were
25   aware of this at the time they entered into the agreement and continuing thereafter. The subject
26   matter of the employment agreement was such as to directly affect Plaintiff’s self-esteem and
27   emotional well-being, and Defendants were aware of this at the time they entered into the
28   agreement and continuing thereafter.

                                                      - 27 -
                                                    COMPLAINT
         Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 28 of 30



 1           158.    Plaintiff suffered emotional distress as a legal result of the conduct by Defendants
 2   of which Plaintiff complains. Plaintiff suffered mental distress, suffering and anguish as a legal
 3   result of Defendants’ outrageous conduct, reacting to her discharge and denial of commissions
 4   with humiliation, embarrassment, anger, disappointment and worry, all of which is substantial and
 5   enduring. Plaintiff will seek leave to amend this complaint to state the amount or will proceed
 6   according to proof at trial.
 7           159.    At all material times, Defendants, and each of them, knew that Plaintiff depended
 8   on her wages, commissions, and other employee benefits as a source of earned income. At all
 9   material times, Defendants were in a position of power over Plaintiff, with the potential to abuse
10   that power. Plaintiff was in a vulnerable position because of her relative lack of power, because of
11   her reliance on Defendants’ assurances and forbearance of the possibility of becoming employed
12   elsewhere, because she had placed her trust in Defendants, because she depended on her
13   employment for her self-esteem and sense of belonging, because she relied upon her employment
14   as a source of income for her support, because a wrongful termination of Plaintiff’s employment
15   would likely harm Plaintiff’s ability to find other employment, and because of the great disparity
16   in bargaining power between Plaintiff and her employer. Defendants were aware of Plaintiff’s
17   vulnerability and the reasons for it.
18           160.    Notwithstanding such knowledge, Defendants, and each of them, acted
19   oppressively, fraudulently, and maliciously, in willful and conscious disregard of Plaintiff’s rights,
20   and with the intention of causing or in reckless disregard of the probability of causing injury and
21   emotional distress to the Plaintiff.
22           161.    Further, Defendants were informed of the oppressive, fraudulent and malicious
23   conduct of their employees, agents and subordinates, and ratified, approved, and authorized that
24   conduct.
25           162.    The foregoing conduct of Defendants, and each of them, was intentional, willful
26   and malicious and Plaintiff is entitled to punitive damages in an amount to conform to proof.
27           163.    Plaintiff also is entitled to attorneys’ fees and costs pursuant to California
28   Government Code § 12965(b) and/or 42 U.S.C.A. § 2000e-5(k) and/or California Labor Code

                                                     - 28 -
                                                   COMPLAINT
           Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 29 of 30



 1   §218.5.
 2                                             INJUNCTIVE RELIEF
 3           164.     Plaintiff has suffered irreparable injury and immediate harm due to Defendants’
 4   acts. Plaintiff has no other legal remedy. In addition to the other relief requested in this
 5   Complaint, Plaintiff seeks injunctive relief to ensure that Defendants do not discriminate against,
 6   harass, and/or retaliate against other employees because of their disabilities and/or engagement in
 7   protected activities.
 8

 9                                                   PRAYER
10             Wherefore Plaintiff prays for judgment against Defendants, and each of them, as follows:
11             1.     For a money judgment representing compensatory damages including lost wages,
12   earnings, retirement benefits and other employee benefits, and all other sums of money, together
13   with interest on these amounts, according to proof;
14             2.     For a money judgment for mental pain and anguish and emotional distress,
15   according to proof;
16             3.     For an award of punitive damages, according to proof;
17             4.     For costs of suit and attorney fees;
18             5.     For prejudgment and postjudgment interest;
19             6.     For injunctive relief;
20             7.     For any other relief that is just and proper;
21             8.     For attorney fees pursuant to Cal. Gov’t. Code § 12965(b) and/or 42 U.S.C.A. §
22   2000e-5(k) and/or C.C.P. § 1021.5.
23

24   Dated: May 7, 2019                              LAWLESS & LAWLESS
25

26                                                   by        /s/ Barbara Lawless
                                                               Barbara A. Lawless
27                                                             Attorneys for Plaintiff
28   ///
                                                      - 29 -
                                                    COMPLAINT
         Case 5:19-cv-02473-SVK Document 1 Filed 05/07/19 Page 30 of 30



 1                                     JURY TRIAL DEMANDED
 2         Plaintiff demands trial of all issues by jury.
 3

 4   Dated: May 7, 2019                           LAWLESS & LAWLESS
 5

 6                                                by        /s/ Barbara Lawless
                                                            Barbara A. Lawless
 7                                                          Attorneys for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   - 30 -
                                                 COMPLAINT
